Citation Nr: 0838230	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  01-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.    

2.  Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left (major) fourth 
metacarpal, including a bone graft, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and April 2002 rating 
decisions of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO), which respectively denied an increased 
disability evaluation for the veteran's left fourth 
metacarpal gunshot wound residuals, including bone graft, and 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a 
psychiatric disorder to include schizophrenia.  

In March 2006, the Board reopened the claim with respect to 
the psychiatric disorder, and remanded the appeal, in part, 
to provide the veteran with a psychiatric examination, and to 
obtain a medical opinion to determine whether at the time of 
the gunshot wound sustained during service, the veteran was 
right or left hand dominant.  In March 2007, the RO 
determined that a clear and unmistakable error was made in 
the evaluation of the veteran's left hand injury, and a 
retroactive increased evaluation of 30 percent was 
effectuated to reflect injury to the veteran's dominant 
(left) hand.  Here, it should be noted that the appellant has 
not withdrawn the claim for an increased rating, and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the issue of any higher evaluation for this disability is 
presently in appellate status and is properly before the 
Board for consideration.  



FINDINGS OF FACT

1.  A psychiatric disorder, variously diagnosed as 
schizophrenia, paranoid and catatonic type, and vascular 
dementia, was not incurred in service; nor was it manifest to 
a compensable degree within any applicable presumptive 
period.

2.  The residuals of a left (major) fourth metacarpal gunshot 
wound and bone graft are manifested by no more than 
moderately severe Muscle Group VII injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2007).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound to the left hand have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic Codes 5307, 5308, 5309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2004, November 2004, May 2006, and 
August 2006 the appellant was notified of the evidence not of 
record that was necessary to substantiate the claims.  The 
appellant was told what information that the appellant needed 
to provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, notice was provided 
to the appellant in the letter from VA dated in May 2006.  
Nevertheless, in the present appeal, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

The Board observes that the appellant and her representative 
were informed of the relevant law and regulations pertaining 
to the claim, to include as contemplated in the recent 
Vazquez decision, in a letter from the RO dated February 4, 
2008.  The letter specifically requested evidence as to how 
the veteran's service-connected left hand disorder had 
increased in severity and the effect that increase had on his 
employment and daily life.  Moreover, the September 2008 
post-remand brief submitted by the appellant's representative 
delineated the provisions of Diagnostic Code 5307 pertinent 
to the service-connected left hand disability; this 
demonstrated actual knowledge on the part of the appellant 
and/or her representative of the applicable diagnostic codes.  

Accordingly, the Board finds that the appellant has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The veteran's available relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  As such, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

I.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for a psychosis, including schizophrenia, 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.384.  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Congenital or development defects, to include personality 
disorders and mental deficiency, are not diseases or injuries 
within the meaning of 38 C.F.R. § 3.303(c) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric Disorder - Factual Background 

The veteran asserts that he currently has a psychiatric 
disorder, namely schizophrenia, which was first manifested 
during his period of active service.  He contends that his 
neuropsychiatric symptoms have been present since service.  

In January 1968, while still in-service, the veteran was 
diagnosed with a "passive-dependent personality," 
specifically manifested by the inability to tolerate moderate 
social pressures, inability to handle negative feelings.  The 
mental health report in which the diagnosis was noted also 
stated that the veteran's condition represented a refractory 
personality disorder, which was not amenable to disciplinary 
action, psychotherapy, reclassification or reassignment.  The 
veteran was psychiatrically cleared for any administrative 
action deemed appropriate at that time.  

Here, the Board finds it appropriate to note that personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).  Therefore, a diagnosis of a passive-
dependent personality is not a sufficient basis upon which to 
grant the appellant's claim for service connection for a 
psychiatric disorder, to included schizophrenia.  

In September 1969, a separation report of medical examination 
revealed a normal clinical psychiatric evaluation; there were 
no personality deviations specified.  In the associated 
report of medical history, also dated in September 1969, the 
veteran indicated that he had never had depression, excessive 
worry, frequent trouble sleeping, loss of memory or amnesia, 
or nervous trouble of any sort.

The first post service treatment for psychiatric problems is 
not shown until November 1971, over two years after the 
veteran's discharge from the service.  He was hospitalized on 
two occasions, in 1971 and 1972, and subsequently diagnosed 
with schizophrenia, catatonic and paranoid type, 
respectively.  

In 1973, the veteran suffered head trauma during a motor 
vehicle accident.  He has since been diagnosed by multiple VA 
examiners with vascular dementia, as secondary to the head 
trauma suffered in 1973 (See VA examinations, August 1999 and 
October 2006).  

In July 1974, a VA examiner found no presence of 
schizophrenia.  The examiner concluded that the schizophrenia 
pathology found in 1971 and 1972 was not related to the 
symptomatology found in-service, which was characteristic of 
a passive-dependent personality.  Based on this evidence, the 
Board denied service connection for a psychiatric disorder in 
a decision dated August 1974.  This decision was confirmed by 
the Board in two subsequent appeals in January 1987 and 
September 1993.  

A March 2006 Board decision/remand reopened the appellant's 
claim based on new and material evidence, which included a 
private psychiatric report dated in October 2001.  The report 
recognized a medical history of psychiatric problems in-
service and provided a diagnosis of chronic catatonic 
schizophrenia.  The psychiatrist opined that the veteran's 
current mental condition was service-connected.  He provided 
no additional rationale for his opinion.  Based upon this 
evidence, however, the Board remanded the appeal, inter alia, 
for a psychiatric examination to determine whether the 
veteran's mental disorder was service-related.  

In October 2006, the veteran underwent VA psychiatric 
examination to determine the nature, extent, and etiology, of 
his current mental disorder.  Subjectively, the veteran 
complained of having continuous, severe, psychiatric problems 
after military service (emphasis added).  The examiner noted 
right hemiplegia with difficulty walking, a result of the 
brain injury he sustained in the 1973 motor vehicle accident.  
The veteran voiced complaints of insomnia, anti-social 
behaviors, poor memory, and disorientation.  The veteran is 
medicated for his current mental condition.  

Objectively, the examiner found that the veteran's mood was 
depressed; his concentration was fair, but his memory, 
judgment, and insight were impaired; his speech was slow and 
slurred; he was not hallucinating or suicidal.  The examiner 
further noted that the veteran was oriented to person, place, 
and time, but suffered from progressive memory loss and 
impairment after the motor vehicle accident.  The above 
symptoms reflected a severe impairment to social and laboral 
functioning.  

After reviewing the veteran's complete claims file, which 
includes multiple psychiatric evaluations and opinions, the 
examiner concluded the following: "...the current 
neuropsychiatric condition is vascular dementia, with 
depressed mood, as diagnosed in the previous C & P 
evaluation.  The...vascular dementia with depressive mood is 
considered due to, and the result of, his 1973 motor vehicle 
accident; not due to, caused by, the result of or secondary 
to his military service; nor to any of his service connected 
disabilities.  Despite the evidence of psychiatric symptoms, 
behavior changes, and different psychiatric diagnosis on 
records since military service; currently there is no basis 
to consider that he meets the criteria for the previously 
diagnosed neuropsychiatric conditions" (emphasis added).  




Service Connection - Analysis:

Initially, the Board notes post-service medical records show 
that the veteran did not seek treatment for a psychiatric 
disorder until November 1971, over two years following 
separation from service.  Furthermore, he was not diagnosed 
with schizophrenia until January 1972.  As such, service 
connection for a psychosis based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service would not be warranted.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Moreover, a 
significant lapse in time between service and post-service 
medical treatment may be considered as evidence against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As such, there is no evidence of a 
psychosis within the first year after his period of active 
duty service as required for presumptive service connection.

Service Connection - Direct Basis

When viewed against the background of the service medical 
records which are negative for any psychiatric disorder (as 
distinguished from the diagnosed personality disorder), and 
the lack of any evidence of symptoms associated with a 
psychiatric disorder, including schizophrenia, until November 
1971, the medical evidence of record does not establish that 
there is a nexus between any current diagnosis and service.  
The Board has carefully considered the numerous medical 
opinions of record, including those of veteran's private 
doctor.  However, the Board finds the opinion delineated in 
the October 2006 VA examination most probative.  The private 
doctor's statement that the veteran's current mental 
condition (i.e. schizophrenia) was related to service was 
entirely unsupported by medical rationale, and there is no 
indication that the veteran's claims file was reviewed in 
rendering his opinion.  On the other hand, the VA examiner's 
opinion clarified the veteran's symptomatology, various 
psychiatric diagnoses, and conditions during and after 
military service in relation to his current service 
connection claim.  He reasoned that the veteran had been 
diagnosed with a characterlogical disorder while in-service; 
that he had received multiple diagnoses of schizophrenia 
post-service; that he suffered brain trauma from a motor 
vehicle accident which resulted in vascular dementia; and 
that his current psychiatric disorder is in no way linked to 
service.  This opinion clearly negates any suggestion of a 
probable medical nexus.  

Moreover, since there is no current schizophrenia diagnosis, 
there can be no claim for service connection based upon this 
condition.  As the VA examiner stated in his October 2006 
examination, currently there is no basis to consider that the 
veteran meets the criteria for the previously diagnosed 
neuropsychiatric conditions.  The claim for service 
connection also fails if based upon the current diagnosis of 
vascular dementia, as the record makes clear that there is no 
vascular dementia pathology present until the motor vehicle 
accident in 1973, nearly four years after separation from 
service.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder was 
incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board recognizes the contentions as to the diagnosis and 
relationship between his service and his current psychiatric 
disorder.  However, his statements and those of his spouse 
(i.e. the appellant) are without significant probative value 
in regard to the issue at hand, as they have not been shown 
to possess the medical training or expertise needed to render 
a competent opinion as to diagnosis or medical causation.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the 
veteran's and appellant's personal beliefs that he has a 
current psychiatric disorder that is related to service 
cannot serve to prove that he has a current disability which 
had its onset during active service or is related to any in-
service disease or injury.

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence does not show 
that a psychiatric disorder was incurred in service; there is 
no evidence of schizophrenia during service; schizophrenia 
was not manifested within one year from separation; and there 
is no evidence linking the current psychiatric disorder to 
service.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert, 1 
Vet. App. at 49. 

II.  Increased Rating For Left (major) Fourth Metacarpal 
Gunshot Wound Residuals, Including Bone Graft Residuals, 
Currently Rvaluated as 30 Percent Disabling.

Disability Ratings, Generally

At the outset, the Board notes that it is necessary to 
consider the complete medical history of the veteran's 
condition when evaluating the level of disability and changes 
in condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2007).  The Board 
has considered all of the evidence of record.  However, the 
most probative evidence of the degree of impairment consists 
of records generated in proximity to and since the claim on 
appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case. See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).

Muscle Disabilities  

Evaluation of muscle disabilities is addressed in 38 C.F.R. § 
4.56.  A moderate muscle wound is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. 38 C.F.R. § 4.56(d)(2)(i) (2007).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue. Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2007).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Id. at 
(d)(3)(iii). Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring. 38 C.F.R. § 4.56(d)(4)(i) 
(2007).  Objective findings of a severe muscle wound are 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track. Id. at 
(d)(4)(iii).  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Id.  Muscles 
swell and harden abnormally in contraction. Id.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function. Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case. Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5307

The veteran's service-connected residuals of a left (major) 
fourth metacarpal gunshot wound and bone graft have been 
rated under 38 C.F.R. §4.73 Diagnostic Code 5307 [Muscle 
Group VII: function, flexion of the wrist and fingers].  He 
is currently in receipt of a 30 percent evaluation for his 
left hand injury; however, it is contended by, and on behalf 
of the veteran, that symptomatology associated with the 
service-connected left hand presents a greater degree of 
impairment than the currently assigned evaluation.  
Specifically, the veteran contends that he is entitled to a 
higher disability rating due to various hand impairments, 
including pain, sensitivity to hot and cold temperatures, and 
decreased grasp.  

The Board initially observes that the veteran is left hand 
dominant.  See 38 C.F.R. § 4.69 (2007) [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one hand is to be considered 
major].

According to Diagnostic Code 5307, for the dominant hand, a 
noncompensable rating is assigned for slight disability, a 10 
percent rating is assigned for moderate disability, a 30 
percent rating is awarded for moderately severe disability, 
and a maximum schedular rating of 40 percent is in order for 
severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307 (2007).  

The Board additionally observes that the words "slight," 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  The Board notes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) 871.  The word "severe" is generally defined 
as "of a great degree: serious." See Webster's Ninth New 
Collegiate Dictionary (1990), 1078.

Assignment of Diagnostic Code 5307

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As noted above, the veteran's service-connected residuals of 
a gunshot wound to the left (major) fourth metacarpal and 
subsequent bone graft, are currently evaluated under 38 
C.F.R. §4.73, Diagnostic Code 5307.  The Board has considered 
the potential application of other diagnostic codes and finds 
that, in light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, Diagnostic Code 5307 
is the most appropriate diagnostic code by which to evaluate 
his left knuckle injury.   

The Board notes that employing the code pertaining to 
limitation of motion of the ring finger (Diagnostic Code 
5230) would not avail the veteran -- zero percent is the only 
available rating under that code.  Therefore, the Board will 
continue to employ Diagnostic Code 5307.  Neither the veteran 
nor his representative has suggested that any other 
diagnostic code would be more appropriate.   

Analysis 

A review of the medical evidence of record shows that the 
veteran does not meet the criteria for a 40 percent 
disability rating for his service-connected residuals of 
gunshot wound to the left hand.  

During the veteran's January 2005 VA examination for his left 
hand, the veteran indicated that he had episodes of pain in 
the hand, particularly when lifting objects in excess of 5 
pounds, or when exposed to cold.  He referred to two episodes 
in that year, during which he experienced acute left hand 
pain lasting for 24 hours.  He also endorsed a burning 
sensation and cramping of the hand, along with loss of 
strength.  He did not report seeing any doctors within the 
last year regarding his hand disability.  

Upon physical examination of the skin, there was a vertical 
fading scar on the back of the hand on the fourth knuckle, 
which measured 4 centimeters long, and 0.5 centimeters wide.  
There was moderate pain upon palpation of the scar; however, 
there were no adhesions, ulcerations, atrophy, inflammation, 
or keloid formation found upon examination.  Further, there 
were no areas of induration or inflexibility of the skin in 
the surrounding areas of the scar.  Mild loss of color was 
shown.   

Objective examination findings revealed flexion of the left 
ring finger, metacarpophalangeal joint, was 55 degrees, and 
extension was 0 degrees; flexion of the left ring finger, 
proximal interphalangeal joint, was 55 degrees, and extension 
was 0 degrees; and flexion of the distal interphalangeal 
joint, was 30 degrees, and extension 0 degrees.  With respect 
to strength and dexterity, the examiner noted that the 
veteran was able to touch the tip of the left thumb, and all 
fingers with difficulty.  He could also touch with the tip of 
all the fingers of the left hand, the proximal transverse 
crease of the palm.  He was able to push, pull, twist, probe, 
write, touch and express with the left hand with mild 
difficulty.  The examiner found no additional limitation due 
to pain, fatigue, weakness or lack of endurance flowing 
repetitive use of the left fourth ring finger.  In fact, the 
examiner specifically found that there was no major 
functional impact at all.  

Based on the foregoing clinical findings, or lack thereof, 
the veteran's symptomatology certainly does not correlate to 
symptomatology which is supportive of a "severe" disability 
rating under Diagnostic Code 5307.  

Furthermore, the Board is in receipt of VA treatment records, 
none of which include complaints or treatment for his left 
hand.  In addition, it should be noted that as recently as 
December 2007, the appellant had no further evidence, medical 
or otherwise, to submit with respect to the hand disability.  

In short, there is no objective clinical evidence of 
pathology which presents a disability that can be said to 
approximate "severe."  It appears from the examination report 
of record that the veteran's left ring finger was limited in 
motion, but evidenced no major functional loss due to 
weakness and only occasional pain.  There is no medical 
evidence to the contrary.  It also does not appear that the 
veteran currently seeks medical treatment for the ring finger 
disability.  

Accordingly, the criteria for a 40 percent disability rating 
for residuals of a left hand injury under Diagnostic Code 
5307 have not been met.

Other Diagnostic Codes for Application 

The Board has considered the application of other diagnostic 
codes in order to provide the veteran with a higher 
disability evaluation.  Diagnostic Codes 5308 and 5309 
provide evaluations for injuries to other muscle groups of 
the hand but provide a maximum evaluation of 30 percent.  38 
C.F.R. 4.73, Diagnostic Codes 5308, 5309 (2007).  Therefore, 
employing those particular codes (Diagnostic Codes 5308 and 
5309) would not entitle the veteran to a higher rating.  

Other Diagnostic Codes for consideration include, Diagnostic 
Code 5230, which only provides a noncompensable rating for 
any limitation of motion of the ring finger, and Diagnostic 
Code 5227, which only provides a noncompensable rating for 
favorable or unfavorable ankylosis of the ring finger. 

The veteran's disability could also be rated on the basis of 
limitation of motion or amputation of individual fingers.  
However, the Board notes that employing the code pertaining 
to limitation of motion of the ring finger (Diagnostic Code 
5230) would not avail the veteran either-- zero percent is 
the only available rating under that code.   

And finally, the above-cited medical evidence reflects that 
the veteran's disability mainly involves the fourth 
metacarpal, or the knuckle of the ring finger.  Even if this 
disability were to be rated as amputation of the ring finger, 
with or without metacarpal resection, the rating schedule 
provides no more than a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5155 (2007).  



DeLuca Considerations

The Board has also considered the applicability of 38 C.F.R. 
§§ 4.40 and 4.45, as well as the holding of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as the case here with Diagnostic Codes 
5307 the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board acknowledges the veteran's complaints of pain and 
weakness, and he is competent to report such symptomatology. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, the Board adds that the symptoms complained of by 
the veteran (pain, weakness, fatigability and the like) are, 
in fact, already encompassed in the disability rating 
assigned under Diagnostic Code 5307.

Esteban Considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  The evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2007); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran has a post-surgical scar on his left knuckle 
(fourth metacarpal); however, he is already in receipt of the 
maximum, separate 10 percent disability rating under 
diagnostic code 7804.  Diagnostic Code 7801 provides for a 20 
percent evaluation for scars, other than the head, face, or 
neck, that are deep or that cause limited motion, and exceed 
an area of 12 square inches (77 sq. cm.).  See Diagnostic 
Code 7801.  The VA scar examination conducted in January 2005 
indicates that the scar measures 4 centimeters in length and 
0.5 centimeters in width; there is no evidence that the scar 
is deep or causes limited motion.  Therefore, a separate 
rating under the scar codes is not appropriate.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to disability rating in 
excess of 30 percent.


ORDER


Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, is denied.  

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the left (major) fourth 
metacarpal and a bone graft is denied.  





____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


